 



Exhibit 10.2



 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of September 1, 2019
(“Agreement/Effective Date”) by and between Leader Capital Holdings Corp., a
Nevada corporation (the “Company”), and Yi-Hsiu LIN (“Executive”), with
reference to the following facts:

 

A. Leader Capital Holdings Corp., a Nevada corporation (the “Company”), operates
an international online financial information and social platform APP with
operations in Hong Kong and Taiwan.

 

B. Executive has extensive experience in the field of finance technology.

 

C. The Company desires to employ Executive to perform the duties and
responsibilities described herein on the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Employment. The Company hereby employs Executive and Executive hereby accepts
such employment upon the terms and conditions hereinafter set forth.

 

2. Duties. Subject to the terms and provisions of this Agreement, Executive is
hereby employed by the Company as Chief Executive Officer of the Company.
Executive shall have full responsibility and authority for such duties as
customarily is associated with service as Chief Executive Officer of the Company
at the direction of the Board of Directors of the Company (the “Board”).
Executive shall faithfully and diligently perform such duties assigned to
Executive and shall report directly to the Board.

 

3. Scope of Services. Executive shall devote substantially all of his business
time, attention, energies, skills, learning and efforts to the Company’s
business.

 

4. Term. Subject to prior termination of this Agreement as hereinafter provided,
the term of this Agreement shall commence on the Effective Date and shall
continue for two (2) years thereafter, unless earlier terminated as provided in
this Agreement.

 

5. Compensation.

 

5.1 Salary. Executive’s annual compensation (“Base Compensation”) under this
Agreement shall be $50,000.00 per year, prorated for any partial year,
commencing upon the Effective Date. The Base Compensation shall be payable
immediately as from the Effective Date. The Company could fulfill the yearly
Base Compensation either in cash or grant the Executive two million five hundred
thousand (2,500,000) shares of the Company’s restricted Common Stock to be
vested on September 16, 2019, prorated for any partial year. Any increases in
Base Compensation shall be in the sole and absolute discretion of the Board.

 

5.2 Bonus. Executive shall be entitled to participate in an executive bonus
plan, if any, adopted by the board of directors, or an individual bonus, which
shall provide for bonus compensation of up to three (3) times Base Compensation
based on the Executive’s achievement of appropriate performance criteria to be
determined by the board of directors (or its compensation committee).

 

5.3 Expenses. The Company shall reimburse Executive for all reasonable business,
office personnel, Company-related entertainment and travel expenses actually
incurred or paid by Executive in the performance of his services on behalf of
the Company (“Expenses”), in accordance with the Company’s expense reimbursement
policy as from time to time in effect.

 

   

 



 

5.4 Options. The Executive shall be eligible to participate in the Company’s
Stock Incentive Plan, if any, and receive option grant(s) thereunder for the
purchase common stock of the Company (“Options” or “Option”) at the discretion
of the Board of Directors. The Executive shall receive an initial Option for the
purchase of a number of shares of Company common stock representing up to one
percent (1%) of the issued and outstanding common stock of the Company at an
exercise price per share equal to 50% the fair market value of the underlying
stock on the date of grant. Options granted to the Executive shall be controlled
by the terms and conditions set forth in a Notice of Grant and Stock Option
Agreement, if any, approved by the Board of Directors (“Option Agreement”).

 

6. Other Rights and Benefits. Executive shall receive all other rights and
benefits, including health insurance, life insurance, a car allowance, vacation
time, sick pay and retirement plan participation, as are made available to all
other executives of the Company and its affiliates.

 

7. Termination. Executive’s employment may be terminated as follows:

 

7.1 Termination for Death. Executive’s employment shall terminate immediately
upon Executive’s death.

 

7.2 Termination Upon Disability. Executive’s employment shall terminate if
Executive should become totally and permanently disabled. For purposes of this
Agreement, Executive shall be considered “totally and permanently disabled” if
Executive is treated as permanently “disabled” under any permanent disability
insurance policy maintained by the Company and is entitled to full benefits
payable under such policy upon a total and permanent disability. In the event
any such policy is either not in force or the benefits are not available under
such policy, then “total and permanent disability” shall mean the inability of
Executive, as a result of substance abuse, any mental, nervous or psychiatric
disorder, or physical condition, injury or illness to perform substantially all
of his current duties on a full-time basis for a period of six (6) consecutive
months, as determined by a licensed physician selected by the Board.

 

7.3 Termination by Company for “Cause”. The Company may terminate this Agreement
for “Cause” upon three days written notice so long as the Company has given
Executive written notice describing the Cause pursuant to subsections (c) and/or
(e) Executive has not cured such Cause within a reasonable time, but no less
than 14 days. For purposes of this Agreement, “Cause” shall mean the existence
or occurrence of any of the following:

 

(a) Executive’s conviction for or pleading of nolo contendre to any felony
involving the Company or moral turpitude.

 

(b) Executive’s misappropriation of Company assets.

 

(c) Executive’s willful violation of a Company policy or a directive of the
Board previously delivered to him in writing.

 

(d) Executive’s breach of his obligations set forth in Sections 10, 11, or 12
below.

 

(e) Any willful neglect or material breach of duty by Executive under this
Agreement, or any failure by Executive to perform under this Agreement.

 

 2 

 



 

8. Representations and Warranties. Executive hereby represents and warrants to
Company that as of the date of execution of this Agreement: (i) this Agreement
will not cause or require Executive to breach any obligation to, or agreement or
confidence with, any other person; (ii) Executive is not representing, or
otherwise affiliated in any capacity with, any other lines of products,
manufacturers, vendors or customers of the Company; and (iii) Executive has not
been induced to enter into this Agreement by any promise or representation other
than as expressly set forth in this Agreement.

 

9. Non-Solicitation.

 

9.1 Non-Solicitation of Employees. Executive agrees that he will not, while
employed by the Company and for a period of two (2) years following termination
of such employment:

 

(a) directly solicit, encourage, or take any other action which is intended to
induce any other employee of the Company to terminate his or her employment with
the Company; or

 

(b) directly interfere in any manner with the contractual or employment
relationship between the Company and any such employee of the Company.

 

The foregoing shall not prohibit Executive or any entity with which Executive
may later be affiliated from hiring a former or existing employee of the Company
or any of its subsidiaries, provided that such hiring does not result from the
direct actions of Executive. For purposes of this Article 10, Article 11,
Article 12 and Article 13, any reference to the Company shall include all of the
Company’s Affiliates. As used herein, “Affiliate” means any person or entity
controlling, controlled by or under common control with another person or
entity.

 

9.2 Non-Solicit of Customers with respect to Competitive Business Activity.
Executive agrees that he will not, while employed by the Company and for a
period of two (2) years following termination of such employment, directly or
indirectly, whether for his own account or for the account of any other
individual or entity, solicit the business or patronage of any customers of the
Company with respect to products and/or services directly related to a
Competitive Business Activity. “Competitive Business Activity” shall mean
engaging in, whether independently or as an employee, agent, consultant,
advisor, independent contractor, partner, stockholder, officer, director or
otherwise, any business which is materially competitive with the business of the
Company as conducted or actively planned to be conducted by the Company during
his employment by it, provided that Executive shall not be deemed to engage in a
Competitive Business Activity solely by reason of (i) owning 1% or less of the
outstanding common stock of any corporation if such class of common stock is
registered under Section 12 of the Securities Exchange Act of 1934, or (ii)
after the termination of his employment by the Company, being employed by or
otherwise providing services to a corporation having total revenue of at least
$500 million (or such lower number as may be agreed by the Board) so long as
such services are provided solely to a division or other business unit of such
corporation which does not engage in a business which is then competitive with
the business of the Company.

 

 3 

 



 

10. Confidentiality. Executive hereby acknowledges that the Company has made and
will make available to Executive certain customer lists, product design
information, performance standards and other confidential and/or proprietary
information of the Company or licensed to the Company, including without
limitation trade secrets, copyrighted materials and/or financial information of
the Company (or any of its Affiliates), including without limitation, financial
statements, reports and data (collectively, the “Confidential Material”);
however, Confidential Material does not include any of the foregoing items which
has become publicly known or made generally available through no wrongful act of
Executive or of others who were under confidentiality obligations as to the item
or items involved. Except as essential to Executive’s obligations under this
Agreement, neither Executive nor any agent, employee, officer, or independent
contractor of or retained by Executive shall make any disclosure of this
Agreement, the terms of this Agreement, or any of the Confidential Material.
Except as essential to Executive’s obligations under this Agreement, neither
Executive nor any agent, employee, officer, or independent contractor of or
retained by Executive shall make any duplication or other copy of any of the
Confidential Material. Immediately upon request from the Company, Executive
shall return to the Company all Confidential Material. Executive shall notify
each person to whom any disclosure is made that such disclosure is made in
confidence and that the Confidential Material shall be kept in confidence by
such person. Nothing contained in this Section 10 shall be construed as
preventing Executive from providing Confidential Material in compliance with a
valid court order issued by a court of competent jurisdiction, providing
Executive takes reasonable steps to prevent dissemination of such Confidential
Material.

 

11. Proprietary Information. For purposes of this Agreement, “Proprietary
Information” shall mean any information, observation, data, written material,
record, document, software, firmware, invention, discovery, improvement,
development, tool, machine, apparatus, appliance, design, promotional idea,
customer list, practice, process, formula, method, technique, trade secret,
product and/or research related to the actual or anticipated research, marketing
strategies, pricing information, business records, development, products,
organization, business or finances of the Company. Proprietary Information shall
not include information in the public domain as of execution of this Agreement
except through any act or omission of Executive. All right, title and interest
of every kind and nature whatsoever in and to the Proprietary Information made,
discussed, developed, secured, obtained or learned by Executive during the term
of this Agreement shall be the sole and exclusive property of the Company for
any purposes or uses whatsoever, and shall be disclosed promptly by Executive to
the Company. The covenants set forth in the preceding sentence shall apply
regardless of whether any Proprietary Information is made, discovered,
developed, secured, obtained or learned (a) solely or jointly with others, (b)
during the usual hours of work or otherwise, (c) at the request and upon the
suggestion of the Company or otherwise, or (d) with the Company’s materials,
tools, instruments or on the Company’s premises or otherwise. All Proprietary
Information developed, created, invented, devised, conceived or discovered by
Executive that is subject to copyright protection is explicitly considered by
Executive and the Company to be works made for hire to the extent permitted by
law. Executive hereby forever fully releases and discharges the Company, and the
Company and their respective officers, directors and employees, from and against
any and all claims, demands, damages, liabilities, costs and expenses of
Executive arising out of, or relating to, any Proprietary Information. Executive
shall execute any documents and take any action the Company may deem necessary
or appropriate to effectuate the provisions of this Agreement, including without
limitation assisting the Company in obtaining and/or maintaining patents,
copyrights or similar rights to any Proprietary Information assigned to the
Company, if the Company, in their sole discretion, requests such assistance.
Executive shall comply with any reasonable rules established from time to time
by the Company for the protection of the confidentiality of any Proprietary
Information. Executive irrevocably appoints the President of the Company to act
as Executive’s agent and attorney-in-fact to perform all acts necessary to
obtain and/or maintain patents, copyrights and similar rights to any Proprietary
Information assigned by Executive to the Company under this Agreement if (a)
Executive refuses to perform those acts, or (b) is unavailable, within the
meaning of any applicable laws. Executive acknowledges that the grant of the
foregoing power of attorney is coupled with an interest and shall survive the
death or disability of Executive. Executive shall promptly disclose to the
Company, in confidence (a) all Proprietary Information that Executive creates
during the term of this Agreement, and (b) all patent applications, copyright
registrations or similar rights filed or applied for by Executive within six
months after termination of this Agreement. Any application for a patent,
copyright registration or similar right filed by Executive within six months
after termination of this Agreement shall be presumed to relate to Proprietary
Information created by Executive during the term of this Agreement, unless
Executive can prove otherwise. Nothing contained in this Agreement shall be
construed to preclude the Company from exercising all of its rights and
privileges as sole and exclusive owner of all of the Proprietary Information
owned by or assigned to the Company under this Agreement. The Company, in
exercising such rights and privileges with respect to any particular item of
Proprietary Information, may decide not to file any patent application or any
copyright registration on such Proprietary Information, may decide to maintain
such Proprietary Information as secret and confidential, or may decide to
abandon such Proprietary Information or dedicate it to the public. Executive
shall have no authority to exercise any rights or privileges with respect to the
Proprietary Information owned by or assigned to the Company under this
Agreement.

 

 4 

 



 

12. Business Opportunities. During the term of this Agreement, if Executive (or
any agent, employee, officer or independent contractor of or retained by
Executive) becomes aware of, or develops, creates, invests, devises, conceives
or discovers, any project, investment, venture, business or other opportunity
(any of the preceding, an “Opportunity”) that is similar to, competitive with,
related to or in the same field as the Company, or any project, investment,
venture, or business of the Company, then Executive shall so notify the Company
immediately in writing of such Opportunity and shall use Executive’s good-faith
efforts to cause the Company to have the opportunity to invest in, participate
in or otherwise become affiliated with such Opportunity.

 

13. Miscellaneous.

 

13.1 Section Headings. The section headings or captions in this Agreement are
for convenience of reference only and do not form a part hereof, and do not in
any way modify, interpret or construe the intent of the parties or affect any of
the provisions of this Agreement.

 

13.2 Survival. The obligations and rights imposed upon the parties hereto by the
provisions of this Agreement which relate to acts or events subsequent to the
termination of this Agreement shall survive the termination of this Agreement
and shall remain fully effective thereafter, including without limitation the
obligations of Executive with to any Confidential Material under Section 11.

 

13.3 Severability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable in any relevant jurisdiction, then
such illegal or unenforceable provision shall be modified by the proper court,
if possible, but only to the extent necessary to make such provision
enforceable, and such modified provision and all other provisions of this
Agreement shall be given effect separately from the provision or portion thereof
determined to be illegal or unenforceable and shall not be affected thereby;
provided that, any such modification shall apply only with respect to the
operation of this Agreement in the particular jurisdiction in which such
determination of illegality or unenforceability is made.

 

13.4 Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of any such provision, nor prevent
such party thereafter from enforcing such provision or any other provision of
this Agreement. The rights granted both parties herein are cumulative and the
election of one shall not constitute a waiver of such party’s right to assert
all other legal remedies available under the circumstances.

 

13.5 Parties in Interest. Nothing in this Agreement, except as expressly set
forth herein, is intended to confer any rights or remedies under or by reason of
this Agreement on any persons other than the parties to this Agreement and the
successors, assigns and affiliates of the Company, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third person to any party to this Agreement, nor shall any provision give any
third person any right of action over or against any party to this Agreement.

 

 5 

 



 

13.6 Assignment. The rights and obligations under this Agreement shall be
binding upon, and inure to the benefit of, the heirs, executors, successors and
assigns of Executive and the Company. Except as specifically provided in this
Section 14, neither the Company nor Executive may assign this Agreement or
delegate their respective responsibilities under this Agreement without the
consent of the other party hereto. Upon the sale, exchange or other transfer of
substantially all of the assets of the Company, the Company shall assign this
Agreement to the transferee of such assets. No assignment of this Agreement by
the Company shall relieve the Company of, and the Company shall remain obligated
to perform, its duties and obligations under this Agreement, including, without
limitation, payment of the Base Compensation set forth in Section 5, above.

 

13.7 Attorneys’ Fees. In the event of any Controversy, suit, action or
arbitration to enforce any of the terms or provisions of this Agreement, the
prevailing party shall be entitled to its reasonable attorneys’ fees and costs.
The foregoing entitlement shall also include attorneys’ fees and costs of the
prevailing party on any appeal of a judgment and for any action to enforce a
judgment.

 

13.8 Modification. This Agreement may be modified only by a contract in writing
executed by the party (ies) to this Agreement against whom enforcement of such
modification is sought.

 

13.9 Prior Understandings. This Agreement contains the entire agreement between
the parties to this Agreement with respect to the subject matter of this
Agreement, is intended as a final expression of such parties’ agreement with
respect to such terms as are included in this Agreement, is intended as a
complete and exclusive statement of the terms of such agreement, and supersedes
all negotiations, stipulations, understandings, agreements, representations and
warranties, if any, with respect to such subject matter, which precede or
accompany the execution of this Agreement.

 

13.10 Interpretation. Whenever the context so requires in this Agreement, all
words used in the singular shall be construed to have been used in the plural
(and vice versa), each gender shall be construed to include any other genders,
and the word “person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.

 

13.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

13.12 Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed under, and governed by, the laws of the
State of Delaware without giving effect to conflict of laws provisions.

 

13.13 Drafting Ambiguities. Each party to this Agreement has reviewed and
revised this Agreement. Each party to this Agreement has had the opportunity to
have such party’s legal counsel review and revise this Agreement. The rule of
construction that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or of any
amendments or exhibits to this Agreement.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

  THE COMPANY:       LEADER CAPITAL HOLDINGS CORP.,   a NEVADA corporation      
  By: /s/ Shui Fung Cheng   Name: Shui Fung CHENG   Title: Director

 

  EXECUTIVE:       /s/ Yi-Hsiu Lin   Yi-Hsiu LIN

 

 7 

 

 

 

